Citation Nr: 0512167	
Decision Date: 05/02/05    Archive Date: 05/18/05

DOCKET NO.  04-05 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Whether the veteran is competent to handle Department of 
Veterans Affairs (VA) funds.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel




INTRODUCTION

The veteran served on active duty from July 1968 to July 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.

This matter was previously before the Board in October 2004 
wherein it was remanded for additional development.  The case 
is now returned to the Board for appellate review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

As indicated above, this matter was previously before the 
Board in October 2004.  Pursuant to the request of the 
veteran, he had originally been scheduled to appear for a 
personal hearing before a Veterans Law Judge in Washington, 
D.C., in November 2004.  However, the veteran subsequently 
requested that this hearing be changed to a video-conference 
hearing so that he would not have to travel.  As such, the 
Board remanded the case so that the veteran could be 
scheduled for a video-conference hearing. He failed to report 
to the March 28, 2005 hearing as scheduled.

On March 23, 2005, the veteran had requested to reschedule 
the hearing before a Veterans Law Judge, because he was 
attempting to obtain additional evidence.  Good cause having 
been shown, the undersigned Veterans Law Judge granted the 
veteran's motion and, on remand, will direct the RO to 
reschedule the veteran for a video-conference hearing.

Accordingly, this case is REMANDED for the following action:

Schedule the veteran for a video-
conference hearing at the RO, before a 
Veterans Law Judge, in accordance with 
applicable law.  (See veteran's current 
mailing address on VA Form 119, dated 
March 23, 2005).

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The veteran need take no 
action until he is so informed.  He has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  The purpose of this REMAND is 
to comply with all due process considerations.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	P.M. DILORENZO 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


